per curiam:
El 12 de septiembre de 1991 el Ledo. Luis Dubón III actuó como notario autorizante de la escritura de compraventa número ochenta y cinco, en la cual compa-recieron, como parte compradora, la Sra. Analina Feliciano Caraballo y, como parte vendedora, el matrimonio com-puesto por Julián Ross Tuggo y Lillian Andino Bonilla(1) En virtud de la referida escritura, Feliciano Caraballo ad-quirió una propiedad ubicada en la urbanización University Gardens de Río Piedras perteneciente a los esposos Ross-Andino.(2)
En la escritura, el licenciado Dubón III hizo constar
[q\ue la propiedad se halla libre de cargas y gravámenes por sí y afecta por su procedencia a condiciones restrictivas, servi-dumbre a favor de la finca de los esposos Clar-Bassó; servi-dumbre de paso a favor de siete (7) parcelas; servidumbre a *653favor de la Autoridad de Fuentes Fluviales; servidumbre a favor de la Autoridad de Acueductos y Alcantarillados y servi-dumbre a favor del Gobierno de la Capital. (Enfasis suplido.) Apéndice, págs. 34-35.
Es menester destacar que, para hacer esta afirmación, el notario realizó un estudio de título en el Registro de la Propiedad. El referido estudio, el cual es de 2 de agosto de 1991, fue mostrado y examinado por las partes antes del otorgamiento de la escritura.
En la escritura de compraventa otorgada se hizo cons-tar, específicamente, que
[c]onvienen las partes comparecientes que el pago de las con-tribuciones territoriales adeudadas sobre la propiedad objeto de compraventa hasta la fecha de este otorgamiento será por cuenta de los VENDEDORES y por cuenta de la COMPRA-DORA el pago de aquellas que se le impongan a partir de esta fecha en adelante. (Énfasis suplido.) Apéndice, pág. 36.(3)
El 30 de enero de 1997, seis años después de otorgarse la escritura, el Centro de Recaudación de Ingresos Munici-pales (C.R.I.M.) efectuó un requerimiento de pago de deuda contributiva y notificó a la señora Feliciano Caraba-lio una deuda por concepto de contribuciones territoriales de la propiedad objeto de la compraventa ascendente a $23,190.24, correspondiente a los años 1980-1981 hasta el 1991-1992.(4)
El 21 de marzo de 2001 Feliciano Caraballo presentó una demanda ante el Tribunal de Primera Instancia, Sala Superior de San Juan, contra el notario Luis Dubón III,(5) el matrimonio Ross-Andino y la Sociedad Legal de Ganan-*654dales compuesta por ambos. Alegó, contra los codemanda-dos Ross-Andino, que éstos incumplieron con su obligación de pagar dichas contribuciones tal y como fue pactado en la escritura. Contra el notario Dubón III, alegó que éste es-taba obligado —bajo su fe notarial— de asegurarse que dicha propiedad estaba libre de cargas y gravámenes antes de afirmar lo contrario. En virtud de ello, sostuvo que los codemandados le responden solidariamente por el pago de contribuciones sobre la propiedad objeto de la compraventa.(6)
El licenciado Dubón III contestó la demanda negando las alegaciones fundamentales de ésta.(7) Adujo, como de-fensa afirmativa, que él había actuado conforme a derecho y que le había hecho las advertencias pertinentes a las partes.
Así las cosas, el codemandado Dubón III presentó una moción de sentencia sumaria. En la referida moción alegó, en síntesis, que había hecho las advertencias correspon-dientes a las partes y que la parte demandante suscribió la escritura con pleno entendimiento de lo que estaba pactando. Señaló, que en ningún momento se había obli-gado a realizar una investigación sobre la situación contri-butiva de la propiedad. Alegó, además, que surgía clara-mente de la referida escritura que las partes habían convenido la forma específica en que se pagarían las con-tribuciones territoriales que se adeudasen a la fecha del otorgamiento; que dicha obligación recaía, según surgía ex-presamente de la escritura, en los codemandados, el matri-monio Ross-Andino. Conforme a ello, sostuvo que la refe-*655rida cláusula le liberaba de responsabilidad. Por tal razón, Dubón III solicitó del foro primario que dictase sentencia sumaria a su favor y desestimara la demanda presentada contra él, su esposa y la Sociedad Legal de Gananciales compuesta por ambos.
La demandante Feliciano Caraballo se opuso a la refe-rida moción. En síntesis, alegó que cuando un notario afirma, bajo su fe notarial, que no existen deudas ni gra-vámenes sobre la propiedad objeto de la compraventa cuando la realidad es otra, está sujeto a responder de forma solidaria por los daños y perjuicios ocasionados por proveer información incorrecta sobre la verdadera situa-ción de la propiedad. Argumentó que, de haber conocido que la referida propiedad tenía esa deuda, no la hubiese comprado, o de haberla comprado, no hubiese pagado el precio que pagó. Sostuvo, además, que la acción del licen-ciado Dubón constituyó una violación a la fe notarial y al Canon 25 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
Posteriormente, Feliciano Caraballo presentó una mo-ción de sentencia sumaria ante el foro primario solicitando que, por no haber controversia de hechos, debía dictarse sentencia sumaria a su favor.
El 13 de agosto de 2002 el foro primario emitió una re-solución en la cual declaró con lugar la moción de senten-cia sumaria presentada por la demandante Feliciano Caraballo. Indicó que los codemandados Julián Ross Tu-ggo, su esposa, Lillian Andino Bonilla, y Luis E. Dubón III —este último en su capacidad de notario otorgante de la referida escritura de compraventa— eran responsables de forma solidaria por los daños y perjuicios sufridos por la demandante. Resolvió el foro de instancia que el licenciado Dubón III era responsable como resultado de haber afir-mado falsamente, bajo la fe notarial en dicha escritura, que la propiedad estaba libre de deudas y gravámenes, cuando la realidad era que existía la referida deuda a favor del *656C.R.I.M. El referido foro indicó, además, que el notario au-torizante pudo haber conocido de la deuda por medio de una simple investigación en dicha agencia, como era la obligación y responsabilidad del notario, independiente-mente de que ninguna de las partes la hubiere solicitado o que el notario no se hubiere ofrecido a realizar investiga-ción alguna a esos efectos.(8)
Inconforme con tal determinación, el codemandado Du-bón III acudió —mediante un recurso de certiorari— ante el Tribunal de Apelaciones, alegando como error que el foro primario declarase “no ha lugar” la moción de sentencia sumaria por él presentada y al haber concluido que él res-pondía a la parte demandante por el pago de la deuda con-tributiva y por los daños que ésta hubiese podido sufrir(9)
El 28 de abril de 2003 el foro apelativo intermedio dictó sentencia, confirmando la resolución emitida por el tribunal de instancia. Indicó que la cláusula en la cual las par-tes indicaban la forma en que se pagarían las contribucio-nes territoriales no relevaba a Dubón III de responsabilidad, ya que éste había incumplido con las nor-mas notariales y la fe pública notarial al afirmar como notario un hecho que estaba reñido con la realidad al mo-mento de otorgar la escritura. En consecuencia, el foro ape-lativo resolvió que el codemandado Dubón III respondía solidariamente con los vendedores de la propiedad gravada.
Aún inconforme, Dubón III recurrió —vía certiorari— ante este Tribunal, imputándole al foro apelativo interme-dio haber errado al confirmar al tribunal de instancia, el cual le impuso responsabilidad por el pago de las contribu-ciones territoriales sobre la propiedad de la demandante, Feliciano Caraballo.
*657Expedimos el recurso. Contando con la comparecencia de todas las partes y estando en posición de resolverlo, procedemos a hacerlo.
HH
En reiteradas ocasiones este Tribunal ha expresado que el notario es el custodio de la fe pública, la cual constituye la espina dorsal de todo el esquema de autenticidad documental. In re Rivera Vázquez, 155 D.P.R. 267 (2001); In re Peña Clos, 135 D.P.R. 590 (1994); In re González González, 119 D.P.R. 496 (1987).
El Art. 2 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2002, consagra el principio de la fe pública notarial. La mencionada disposición establece que
[e]l notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos ex-trajudiciales que ante él se realicen, sin perjuicio de lo dis-puesto en las leyes especiales. Es su función recibir e interpre-tar la voluntad de las partes, dándole forma legal, redactar las escrituras y documentos notariales a tal fin y conferirle [s] au-toridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento.
“La figura del notario es sumamente importante para la estabilidad de los negocios jurídicos.” In re Rivera Vázquez, ante, pág. 277. Véase In re Feliciano Ruiz, 117 D.P.R. 269 (1986). Por tal razón, “[l]a fe pública notarial le impone al notario el deber de ser diligente en su gestión y de asegurarse de cumplir con todas las solemnidades de ley al autorizar instrumentos públicos”. In re Rivera Vázquez, ante, pág. 276. La fe pública del notario es plena respecto a los hechos que, en el ejercicio de su función, personalmente ejecute o compruebe y también respecto a la forma, el lu-*658gar, el día y la hora del otorgamiento. In re Tejada Rivera I, 155 D.P.R. 175 (2001).
En In re Tejada Rivera I, ante, pág. 180, expresamos que “[e]l Estado, le confiere a un documento autorizado por un notario, bajo su firma, signo, sello y rúbrica, una presunción de credibilidad y certeza de que lo afirmado en el mismo es cierto, correcto y concuerda con la realidad ” (Enfasis suplido y en el original.) Indicamos, a su vez, que por la importancia de su deber como custodio de la fe pública inherente a su profesión, la sanción impuesta por una violación a dicha responsabilidad debe ser severa por la gravedad de la falta envuelta. íd. Esto por razón de que
[f¡ altar a la veracidad de los hechos es una de las faltas más graves que puede cometer un notario, ya que la certificación de un hecho falso constituye un acto detrimental de la fe pública. In re Landing; y Aulet, 107 D.P.R. 103 (1978); In re Cruz Tollinche, 105 D.P.R. 500 (1976); P. Malavet Vega, Manual de Derecho Notarial Puertorriqueño, Santo Domingo, Ed. Corripio, 1988. (Citas en el original y énfasis suplido.) In re Peña Clos, ante, pág. 601.
Por tal razón, constituye una de las faltas más graves que puede cometer un notario, el faltar a la veracidad de los hechos. “El notario público que falta a la verdad en el otorgamiento de un instrumento público no sólo quebranta la fe pública notarial, sino que socava la integridad de la profesión legal y viola su deber de ser sincero y honrado, según dispuesto en el Código de Ética Profesional ....” In re Rivera Vázquez, ante, pág. 278.
Por consiguiente, “[e]s deber del notario que autoriza el otorgamiento de una escritura, [en cumplimiento de las responsabilidades de la profesión] hacer las averiguaciones mínimas que requieren las normas de la profesión”. In re Peña Clos, ante, pág. 601. Véase, además, In re Del Río Rivera y Otero Fernández, 118 D.P.R. 339 (1987). Por lo *659que en aquellas ocasiones en que el notario tenga duda sobre lo expresado por el otorgante, será su deber indagar más allá de lo requerido comúnmente. In re Vera Vélez, 148 D.P.R. 1, 9 (1999).
En lo referente a las averiguaciones mínimas que debe realizar el notario, hemos expresado que “el notario que autoriza una escritura no puede ignorar el estado registral de la propiedad sobre la cual las partes otorgan la escritura a la fecha del otorgamiento”. (Énfasis suplido.) íd. “Es indeclinable su obligación de conocer el estado registral de la propiedad en su función principal de custodio de la fe pública, base esencial del sistema del notariado. Como tal, tiene el deber ineludible ‘de ilustrar a los otorgantes para lograr que éstos concurran al acto notarial en un estado de conciencia informada. Es decir, tiene que cerciorarse de hacerles a las partes todas aquellas explicaciones, aclaraciones y advertencias necesarias para lograr el consentimiento informado de los otorgantes’.” (Énfasis suplido.) In re Pizarro Colón, 151 D.P.R. 94, 106 (2000). Véase In re Jiménez Brackel, 148 D.P.R. 287 (1999).(10) El notario que autorice una escritura de compraventa y haga constar en ésta que la propiedad se halla libre de cargas y gravámenes, cuando este hecho sea contrario a la realidad registral, viola la fe pública notarial y el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. In re Moreira Avillán, 147 D.P.R. 78 (1998).
Por tal razón, en el caso In re Ramos Meléndez y Cabiya Ortiz, 120 D.P.R. 796 (1988), expresamos que no actúa con el debido cuidado, al ejercer la función notarial, el notario que hace constar en la escritura otorgada que la propiedad *660está libre de cargas y gravámenes, cuando este hecho es contrario a la realidad registral. (11)
En In re López Maldonado, 130 D.P.R. 863, 865 (1992), hicimos hincapié en la importancia de que el notario haga “una investigación de los antecedentes regístrales de la propiedad” antes del otorgamiento de una escritura, y expresamos que “viola la fe pública notarial [e]l no hacer un estudio de título en el Registro de la Propiedad y proceder a preparar y autorizar una escritura, dando fe [de hechos que no coinciden con la realidad registral]”. (Énfasis suplido.) Íd.(12)
En In re Vera Vélez, ante, indicamos que los notarios no pueden escudarse bajo “los dichos” de las partes para certificar como ciertos hechos que les consten ser falsos o que debieron parecerles falsos y consignar hechos contrarios a los que consten en el Registro de la Propiedad; razón por la cual constituye una violación a la fe pública notarial que un notario, al autorizar una escritura, haga constar hechos falsos que no coincidan con la realidad registral.

Ahora bien, en ninguna de nuestras decisiones le hemos impuesto la obligación al notario de realizar una investiga-ción, sobre contribuciones adeudadas ante el C.R.I.M. o ante el Municipio, esto es, sobre la existencia de contribu-ciones territoriales antes de autorizar una escritura de compraventa.

*661Además de la acción disciplinaria a la que puede estar sujeto un notario por violación a los deberes inherentes de la profesión, un notario puede responder civilmente cuando cause un daño a su cliente y este daño emane de la negligencia y el descuido en el ejercicio de la gestión notarial. Sobre la naturaleza de la responsabilidad civil, en Chévere v. Cátala, 115 D.P.R. 432 (1984), expresamos que ésta será extracontractual cuando el notario provoca algún daño por haber violado una obligación que la ley le impone; será contractual cuando el daño tenga su origen en el quebrantamiento de una obligación que la ley no le impone al notario, pero que éste asume contractualmente. E. Martínez Moya, Derecho Notarial y Registral Inmobiliario, 64 (Núm. 4) Rev. Jur. U.P.R. 873, 884 (1995).
En Rosas González v. Acosta Pagán, 134 D.P.R. 720 (1993), se demandó a un abogado en daños por dejar de inscribir una escritura de hipoteca en el Registro de la Pro-piedad luego de haberse comprometido con el demandante a hacerlo. Indicamos que, aun cuando no había disposición alguna en la ley notarial que impusiera en el notario la obligación de presentar documentos en el Registro de la Propiedad como parte de sus funciones inherentes, si el notario convenía con el cliente que se encargaría de presen-tar los documentos, entonces la referida obligación era contractual, y el notario podría responder por su incumplimiento.
Sobre el cumplimiento de las funciones inherentes del notario, expresamos en Romero v. S.L.G. Reyes, 164 D.P.R. 721 (2005),(13) que “[e\n el desempeño de su gestión notarial el abogado está obligado a cumplir con los deberes que surgen de la ley, los cánones del Código de Ética Pro-*662fesional y el contrato entre las partes. La inobservancia de esos deberes expone al notario a una posible acción en da-ños por los perjuicios causados al cliente o a terceros, y a nuestra jurisdicción correctiva y disciplinaria”. (Énfasis suplido.)
hH hH HH
En el presente caso, el notario Luis Dubón III cumplió con la responsabilidad que, a la fecha del otorgamiento de la escritura en controversia„, le imponía la Ley Notarial y nuestra jurisprudencia, esto es, la obligación de cotejar el estado registral de la propiedad que iba a ser transferida. No surgiendo del estudio de título realizado información alguna que impidiera, o hiciera dudoso, el otorgamiento de la escritura de compraventa,(14) el licenciado Dubón III hizo correctamente constar en ésta que la propiedad estaba libre de cargas y gravámenes; ello, repetimos, acorde con lo hasta esa fecha requerido por la ley y la jurisprudencia en nuestra jurisdicción.
En protección de todas las partes otorgantes, el notario Dubón III hizo constar, en forma expresa y precisa, en la escritura que otorgó, la forma en que se pagarían las con-tribuciones territoriales; en relación con las cuales, repeti-mos, la reglamentación vigente, aplicable al momento del otorgamiento de la escritura en controversia, no le imponía obligación al notario de realizar investigación alguna ante el C.R.I.M.
Por otro lado, tampoco está en controversia el hecho de que, en ningún momento, el notario Dubón III se ofreciera —o contratara— para realizar investigación alguna ante el C.R.I.M. sobre la existencia de deudas en concepto de con-tribuciones sobre la propiedad, razón por la cual no esta-*663mos ante el incumplimiento de una obligación contractual incurrida por el notario otorgante.
En el presente caso, la causa fundamental y única de los daños alegadamente sufridos por la parte demandante fue la actuación —al no informar la deuda por concepto de contribuciones de la propiedad— de los vendedores Ross-Andino y el incumplimiento de éstos con la cláusula en la escritura relativa al pago de dichas contribuciones. Dicha obligación, no hay duda, recae exclusivamente sobre ellos y no sobre Dubón III, quien no es parte de la referida relación contractual. (15)
Erraron, en consecuencia, tanto el tribunal de instancia como el foro apelativo intermedio al imponerle responsabi-lidad en el presente caso al licenciado Dubón III. La res-ponsabilidad por el pago de la deuda por contribuciones territoriales en el presente caso recae, repetimos, exclusi-vamente sobre quienes contractualmente se obligaron a hacerlo: el matrimonio Ross-Andino.
IV
Ahora bien, “[c]omo jurista, la responsabilidad notarial de hacer las reservas y advertencias legales pertinentes implica una gestión intelectual y una aplicación inteligente de los principios de derecho positivos y jurisprudenciales. Esa función no se da en el vacío; conlleva tomar en cuenta el contenido del negocio y el significado total e integral de las estipulaciones que se han de suscribir y consentir”. In re Salas David, 145 D.P.R. 539, 544 (1998).
Considerando que los hechos en el presente caso no son únicos y que, por el contrario, se puede tratar de *664una situación recurrente que perjudica a nuestros conciu-dadanos, resolvemos que, a partir de la presente opinión y sentencia, los notarios que otorguen una escritura de com-praventa sobre una propiedad inmueble deberán, como parte de las advertencias que tienen el deber de hacer a los otorgantes, informarles a éstos sobre la conveniencia de ob-tener una certificación sobre deuda contributiva del C.R.I.M. La norma hoy establecida, repetimos, es de carác-ter prospectivo.
V
Por los fundamentos antes expuestos, procede dictar sentencia revocatoria de la emitida en el presente caso por el Tribunal de Apelaciones y, en consecuencia, devolver el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez, aun cuando estuvo conforme con las Partes I, II y III de la po-nencia, disintió de la Parte IV. El Juez Asociado Señor Fus-ter Berlingeri no intervino.

(1) El Sr. Julián Ross Tuggo y la Sra. Lillian Andino Bonilla son residentes del estado de Nueva York.


(2) El precio de venta de la propiedad fue de noventa mil dólares.


(3) Véase la Cláusula Cuarta de la sección de Cláusulas y Condiciones de la referida escritura. (Énfasis suplido.) Apéndice, pág. 36.


(4) Del estudio de título realizado no surgía la referida deuda. Es de notar, además, que la deuda contributiva notificada por el Centro de Recaudación de Ingre-sos Municipales (C.R.I.M.) corresponde a los años anteriores al otorgamiento de la escritura, por lo cual, según la escritura, el pago de ésta correspondía a los vendedo-res, los esposos Ross-Andino.


(5) Se incluyó además a su esposa, Beatriz Vázquez de Dubón, y a la Sociedad Legal de Gananciales compuesta por ambos.


(6) Surge del expediente que la señora Feliciano hizo varios requerimientos de pago al licenciado Dubón III. Ante éstos, el licenciado le indicó que debía reclamarle el pago a los esposos Ross-Andino, tal y como lo habían pactado en la referida escritura. Ello no obstante, no surge que la señora Feliciano hubiese realizado in-tento alguno de recobrar el pago de la deuda de los esposos Ross-Andino antes de instar la presente acción.


(7) Los codemandados esposos Ross-Andino nunca contestaron la demanda, por lo cual el foro primario, a solicitud de la parte demandante, procedió a anotarles la rebeldía.


(8) Es de notar qne el Tribunal de Primera Instancia postergó la determinación de daños.


(9) Los codemandados, señor Ross Tuggo y señora Andino Bonilla, no recurrie-ron ante el foro apelativo intermedio en revisión de la referida resolución.


(10) Según lo resuelto en In re Lavastida, 109 D.P.R. 45, 80 (1979), el notario que autoriza una escritura de hipoteca ésta obligado, cuando menos, a advertir cumpli-damente a los otorgantes de la necesidad de la investigación registral, y si advertidos cabalmente pasan por alto la pesquisa, puede proceder sin más al otorgamiento del instrumento haciendo constar, para mayor garantía, que tales advertencias han sido hechas.


(11) En el referido caso, el notario consignó este hecho confiando en un estudio de título hecho tres meses antes de autorizar la escritura en cuestión.


(12) En este caso indicamos que viola la fe pública notarial el notario que da fe de que se hace un traspaso de una finca, cuando en realidad el traspaso es de un solar segregado y aún no inscrito, y no sobre la finca descrita; señalamos además que viola la fe notarial dar fe en una escritura de que la finca está inscrita a nombre de una persona cuando de los libros del registro de la propiedad surge que el verdadero propietario es otro.


(13) Citando a In re Cruz Tollinche, 114 D.P.R. 205, 207 (1983).


(14) La deudas por concepto de contribuciones de la propiedad no surgen —de ordinario— de las constancias del Registro de la Propiedad.


(15) “Los contratos sólo producen efecto entre las partes que los otorgan y sus herederos; salvo en cuanto a éstos, el caso en que los derechos y obligaciones que proceden del contrato no sean transmisibles, o por su naturaleza, o por pacto o por disposición de la ley.” Art. 1209 del Código Civil, 31 L.P.R.A. sec. 3374.